16‐773‐cv 
Schuler v. Rainforest Alliance, Inc. 
 
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 28th day of March, two thousand seventeen. 

PRESENT:            DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                             Circuit Judges, 
                    COLLEEN McMAHON 
                             Chief District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

ALAIN PASCAL BENARD GALLEY SCHULER, JEAN 
CHRISTIAN PHILIPPE GALLEY SCHULER,  
                     Plaintiﬀs‐Appellants, 

                                         v.                                                   16‐773‐cv 

RAINFOREST ALLIANCE, INC.,  
                                               Defendant‐Appellee.                      

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 



                                                            
               *
                             Chief Judge Colleen McMahon, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR PLAINTIFFS‐APPELLANTS:                   LAUREN VALASTRO (Ann L. Al‐Bahish, on 
                                             the brief), Jackson Gilmour & Dobbs, PC, 
                                             Houston, Texas, and Thomas P. Aicher, Cleary 
                                             Shahi & Aicher, P.C., Rutland, Vermont.  
                                              
FOR DEFENDANT‐APPELLEE:                      SAMUEL SPITAL (Stosh Silivos, on the brief), 
                                             Holland & Knight LLP, New York, New York. 

                  Appeal from the United States District Court for the District of Vermont 

(Reiss, C.J.). 

                  UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

        Plaintiffs‐appellants Alain Pascal Bernard Galley Schuler and Jean Christian 

Philippe Galley Schuler (the ʺGalleysʺ) appeal from a judgment of the district court 

entered February 12, 2016, granting judgment on the pleadings in favor of defendant‐

appellee the Rainforest Alliance, Inc. (the ʺRainforest Allianceʺ).  The district court set 

forth its reasoning in an opinion and order filed February 11, 2016.   

                  We review de novo a granting of judgment on the pleadings.  See  L‐7 

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).   Where, as here, a district 

court relied on international comity to accord preclusive effect to a foreign courtʹs 

adjudication, we review the decision de novo as well.  See Diorinou v. Mezitis, 237 F.3d 

133, 140 (2d Cir. 2001).  We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.   

                   



                                              ‐ 2 ‐ 
1.     Background     

              This case arise from a dispute over the ownership of property in 

Campeche, Mexico.  The Galleys claim that on or about April 13, 2003, their neighbors 

in Campeche, Agropecuaria Santa Genoveva, S.A.P.I. de C.V. (ʺAGSAʺ), illegally took 

control of approximately 3,823 acres of their land (the ʺPropertyʺ).  On April 16, 2003, 

the Galleys filed suit against AGSA in the Second Lower Civil Court of the First State 

Judicial District in Campeche (the ʺMexican Lower Courtʺ) to recover the Property.    

              The Rainforest Alliance is a nonprofit organization that performs 

sustainability analyses and issues certifications to landowners that their forestry 

operations and products comply with forest management standards of the Forest 

Stewardship Council (ʺFSCʺ).  In 2006, AGSA sought FSC Forest Management 

Certification from the Rainforest Alliance for its forestry project, which included the 

Property.  On November 6, 2006, the Galleys informed the Rainforest Alliance that they 

opposed the certification because (1) they owned a portion of the land at issue, and (2) 

AGSAʹs operations were not in compliance with FSC standards because they involved 

clear cutting indigenous forests and destroying archeological ruins.  

              On August 28, 2009, the Rainforest Alliance issued an FSC Forest 

Management Certificate to AGSA for its project, but excluded the Property from the 

certification.  The Certificate was valid for five years subject to annual audits.   




                                             ‐ 3 ‐ 
              On January 15, 2010, the Mexican Lower Court ruled against the Galleys 

in their suit to recover the Property.  The court ruled that the Galleys owned the land 

identified in their deeds, but that the land identified in the deeds was not the Property.  

Because the Galleys failed to prove that AGSA was occupying any of the land that fell 

under the metes and bounds of the Galleysʹ deeds, the court held that ʺthe elements of 

the action to recover possession were not shown,ʺ and ʺdeclare[d] inadmissible the 

claim for recovery of possession filed by [the Galleys] against [AGSA] . . . and therefore 

absolve[d] the defendants of all claims brought by the [Galleys].ʺ  App. 88.  The Galleys 

appealed and a Mexican appellate court affirmed the decision.   

              On December 5, 2012, the Rainforest Alliance granted FSC certification to 

AGSA for its project, including the Property.  This certification expired in August 2014.   

              On October 24, 2014, the Galleys filed this action below against the 

Rainforest Alliance, the FSC, and U.S. Working Group.  In their Complaint, the Galleys 

allege that the Rainforest Alliance improperly granted AGSA a sustainability 

certification for 3,823 acres of land located in Campeche, i.e., the Property.  The Galleys 

claim that they own the disputed property, not AGSA, and that in issuing the 

certification to AGSA, the Rainforest Alliance has undermined the Galleysʹ claim to the 

Property.  The Galleys assert three causes of action: (1) negligence, in that the Rainforest 

Alliance allegedly breached a duty to use reasonable care in ʺdetermining the 

ownership of lands,ʺ App. 20; (2) defamation, in that the Rainforest Alliance allegedly 



                                            ‐ 4 ‐ 
made ʺfalse and defamatory statements to third parties about the Galleys and their 

property,ʺ App. 21; and (3) slander of title, in that the Rainforest Alliance allegedly 

ʺpublished false statements about the Galleysʹ titleʺ to the Property, which ʺencouraged 

AGSA to continue its illegal invasion of, and illegal harvesting of woodʺ from the 

Property, App. 22‐23.  They also sought declaratory relief based on their purported 

ownership of the Property.  

              The Galleys voluntarily dismissed their claims against the FSC and the 

U.S. Working Group without prejudice.  The district court granted the Rainforest 

Allianceʹs motion for judgment on the pleadings and entered judgment accordingly.  

This appeal followed. 

2.     Discussion 

              We affirm for substantially the reasons given by the district court.  The 

Galleysʹ claims are premised on their assertion that they hold legal title to the Property.  

That assertion, however, is precluded by the rulings of the Mexican courts and 

principles of international comity. 

              Generally, international comity is defined as ʺthe recognition which one 

nation allows within its territory to the legislative, executive or judicial acts of another 

nation.ʺ  In re Maxwell Commcʹns Corp., 93 F.3d 1036, 1046 (2d Cir. 1996) (citing Hilton v. 

Guyot, 159 U.S. 113, 163‐64 (1895)).    Here, the Mexican Lower Court held that the 




                                             ‐ 5 ‐ 
Galleys were not the owners of the Property and dismissed their claims against AGSA.  

In 2011, the decision was affirmed on appeal.   

              The district court correctly chose to defer to the Mexican courtsʹ decisions 

regarding ownership.  In re Maxwell Commcʹns, 93 F.3d at 1047 (a court may ʺdecline to 

exercise jurisdiction in a case properly adjudicated in a foreign stateʺ).  The Mexican 

courts ruled that the Galleys did not prove they owned the Property.  By pursuing their 

claims here, the Galleys are essentially asking an American court to overrule the 

Mexican courtsʹ judgment that the Galleys failed to prove ownership of property 

located in Mexico.  We agree with the district court that principles of comity preclude 

us from doing so. 

              The Galleys insist that the court did not rule that AGSA actually owned 

the Property, and that therefore AGSA may not assert that it does.   The argument fails, 

however, because even if the Mexican court did not hold explicitly that AGSA owned 

the Property, the Mexican court did hold explicitly that the Galleys failed to provide 

sufficient evidence to demonstrate ownership of the Property.   Accordingly, because 

they cannot establish their ownership of the Property, plaintiffs cannot prevail on their 

claims for negligence, defamation, and slander of title. 

 




                                           ‐ 6 ‐ 
               We have reviewed the Galleysʹ remaining arguments on appeal and 

conclude they are without merit.  Accordingly, we AFFIRM the judgment of the district 

court.      

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 7 ‐